Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered November 18, 1988, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s primary argument on appeal is that the court’s charge on the intoxication issue was improper and denied him a fair trial. Insofar as the defendant failed to object to the charge as given and further failed to request any additional instructions or clarification of the court’s intoxication charge, any allegations of error relating to the charge are unpreserved for appellate review (see, CPL 470.05 [2]; People v Robinson, 36 NY2d 224, 228, remittitur amended 37 NY2d 784).
In any event, upon our review of the court’s instructions, we conclude that the charge to the jury conveyed the proper burden of proof to the jury (see, People v Gilbert, 136 AD2d 562, 563; People v Allen, 121 AD2d 453, 454, affd 69 NY2d 915, 916) and we do not find that there was inadequate or unbalanced marshaling of the evidence (see, People v Gray, 144 AD2d 483, 484) which would have denied the defendant a fair trial (see, People v Saunders, 64 NY2d 665, 667).
Additionally, we note that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Lawrence, Harwood and Miller, JJ., concur.